Exhibit 10. 9 Name of Participant: Quintiles IMS HOLDINGS, INC. 2017 Incentive AND Stock AWARD Plan AWARD AGREEMENT (Awarding Performance Shares) THIS AWARD AGREEMENT (this “Agreement”) is made by and between Quintiles IMS Holdings, Inc., a Delaware corporation (the “Company”), and the participant named above (the “Participant”) pursuant to the provisions of the Quintiles IMS Holdings, Inc. 2017 Incentive and Stock Award Plan (as amended from time to time, the “Plan”), which is incorporated herein by reference.Capitalized terms not defined in this Agreement shall have the meanings given to them in the Plan. WITNESSETH: WHEREAS, the Participant is providing services to the Company, or an affiliate or a subsidiary of the Company, in a capacity described in Section 5(a) of the Plan; and WHEREAS, the Company considers it desirable and in its best interests that the Participant be given a personal stake in the Company’s growth, development and financial success through the grant of performance shares (the “Performance Shares”) providing an opportunity to earn shares of Stock (“Shares”), subject to the vesting and other terms and conditions set forth herein.Each Performance Share represents an unfunded and unsecured right to receive one Share, although the number of Shares issued will be determined in accordance with Exhibit A.Performance Shares are not property or Shares prior to settlement. NOW, THEREFORE, in consideration of the premises and the mutual agreements set forth herein, the parties agree as follows: 1.Grant of Performance Shares.Pursuant to the Plan, the Company has granted to the Participant on [ ] (the “Date of Grant”) an award (the “Award”) of Performance Shares providing an opportunity to earn [insert target number of performance shares] Shares if designated performance goals are achieved at target levels, an opportunity to earn 50% of such target number of Shares if designated performance goals are achieved at threshold levels and an opportunity to earn 200% of the target number of Shares if designated performance goals are achieved at or above the maximum levels, subject in all cases to vesting, forfeiture and other terms and conditions set forth in this Agreement (including Exhibit A). For the avoidance of doubt, the total number of Performance Shares subject to the Award is subject to adjustment pursuant to Section 10(c) of the Plan. For purposes of this Agreement, “Employer” shall mean the affiliate or subsidiary of the Company that employs the Participant (to the extent the Participant is not directly employed by the Company). 2.Earning and Vesting.The Performance Shares are subject to forfeiture until they become earned and they vest.Subject to the terms and conditions set forth in this Agreement and the Plan, and unless earlier terminated or forfeited, the Performance Shares will become earned and will vest in accordance with the terms of Exhibit A. 3.Termination of the Award.If the Participant’s employment by, or other service to, the Company or any of its affiliates or subsidiaries (“Employment”) ceases for any reason prior to the end of the Performance Period, the Performance Shares will be forfeited immediately for no consideration, unless otherwise determined by the Committee. Any outstanding Performance Shares that do not vest in accordance with the terms set forth in Exhibit A will terminate on the Determination Date, without any consideration due to the Participant, subject to earlier termination as provided for above.
